Citation Nr: 0812484	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-09 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran was in missing status from January 1943 to March 
1945, had recognized guerrilla service from March 1945 to 
September 1945, and had regular Philippine Commonwealth Army 
service from September 1945 to June 1946.  He died in March 
1997.  The appellant claims benefits as his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating action by the above 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which denied service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  As noted above, the veteran's military status has been 
certified as missing status from January 1943 to March 1945, 
recognized guerrilla service from March 1945 to September 
1945,and regular Philippine Army service from September 1945 
to June 1946.

2.  The veteran died in March 1997; the cause of death listed 
on his death certificate was Koch's, pulmonary.  

3.  Neither Koch's pulmonary (i.e., tuberculosis) or any 
other chronic respiratory disorder was manifested during the 
veteran's any periodof the veteran's recognized military 
service or within one year after his discharge from service, 
nor are any such disorders otherwise related to service.

4.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.


5.  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to service.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In August 2004, March 2005, June 2005, and August 2005, the 
RO sent the appellant a letters informing her of the types of 
evidence needed to substantiate her claim and its duty to 
assist her in substantiating her claim under the VCAA.  These 
letters informed the appellant that VA would assist her in 
obtaining evidence necessary to support her claim, such as 
records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  She was also 
specifically asked to provide to provide any evidence in her 
possession that pertained to her claim.  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the August 2004, March 
2005, June 2005, and August 2005 letters provided to the 
appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  She was advised of opportunities to 
submit additional evidence, and a January 2006 SOC and a 
December 2006 SSOC provided her with additional time to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

It is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Moreover, she has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  
See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The appellant was 
notified of the information required by the Dingess decision 
by letter dated in February 2007.  Moreover, since the claim 
herein is being denied, such matters are moot.

II. Factual Background

Service department records (AGUZ Form 632) reflect that the 
veteran was in missing status from January 1943 to March 
1945, had recognized guerrilla service from March 1945 to 
September 1945, and served in the regular Philippine 
Commonwealth Army from September 1945 to June 1946.

Review of the veteran's PA AGO Form 23 (Affidavit for 
Philippine Army Personnel), sworn and executed by the veteran 
in June 1946, shows that he incurred malaria from April 1944 
thorough July 1944.  The affidavit's chronological listing of 
all wounds and illnesses incurred from December 1941 to his 
return to military control shows no other disorders, to 
include any pulmonary disease or injury.

Private treatment records, including reports of chest X-rays, 
dated from 1987 through 1996, show that the veteran had far 
advanced PTB (pulmonary tuberculosis) with cavitation.  The 
official Certificate of Death shows that the veteran died in 
March 1997 at home, and that the cause of his death was 
listed as Koch's pulmonary.  

III.  Analysis

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the veteran's death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service- 
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical conclusions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The veteran died in March 1997.  The cause of death was 
listed as Koch's pulmonary (tuberculosis).  The appellant, 
the veteran's widow, contends that the veteran contracted 
malaria in service, and that malaria caused or contributed 
substantially to the cause of his death.

A review of available evidence is devoid of any records 
showing that the veteran was treated for his cause of death 
during service, within his first post-service year, or at any 
time after service until the period shortly before his death.  
While a service record shows that the veteran had malaria 
during service, there has been no competent medical evidence 
linking malaria to the veteran's cause of death. 

The record reflects that the appellant has expressed her 
belief that the veteran's death was related to his malaria, 
which was contracted in service.  A layperson, however, is 
not qualified to opine on matters requiring medical 
knowledge, such as the diagnosis or cause of a current 
disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Espiritu v. Derwinski, supra.  It is true that the claimant's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a); 3.159; see Jandreau, supra; 
Buchanan, supra.  Here, however, the Board does not believe 
that the cause of the veteran's death, reported as Koch's 
pulmonary, or the issue of whether any such terminal 
disability was causally or etiologically related to a disease 
(malaria in this case) contracted during service, are matters 
subject to lay diagnosis or lay opinion.  That is to say, the 
Board finds no basis for concluding that a lay person would 
be capable of discerning whether the veteran's malaria was 
incurred in service and led to his death, some 50 years after 
service, in the absence of specialized training.  The 
appellant has not established that she has any specialized 
training for such qualifications.

The Board therefore finds that a service-connected disability 
did not cause or materially contribute to the cause of the 
veteran's death.  The Board is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against finding that a 
service-connected disability caused or contributed to the 
veteran's death, and the claim for service connection for the 
cause of the veteran's death must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.303, Gilbert, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.


________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


